Citation Nr: 1751640	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right upper extremity radiculopathy claimed as right hand numbness, to include as due to service-connected cervical spine disability.

2.  Entitlement to service connection for left upper extremity radiculopathy claimed as left hand numbness, to include as due to service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007, and March 2009 to February 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran limited his appeal in the December 2013 Substantive Appeal to left and right hand numbness.

The Board recharacterized the issues on appeal in accordance with the evidence of record, as explained below.


FINDING OF FACT

1.  The preponderance of the evidence is in favor of finding that the Veteran has right upper extremity radiculopathy claimed as right hand numbness that is caused or aggravated by the service-connected cervical spine disability.

2.  The preponderance of the evidence is in favor of finding that the Veteran has left upper extremity radiculopathy claimed as left hand numbness that is caused or aggravated by the service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right upper extremity radiculopathy have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for left upper extremity radiculopathy have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision is a full grant of benefits, no discussion of the duties to notify and assist is required.

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran has consistently complained of numbness in both hands from within one year of release from service.

The Veteran is service-connected for cervical spine disability, specifically, large broad based disc extrusion with caudal migration at C6-7.

A June 2012 VA treatment note noted cervical spine disability which results in numbness in the arms every morning.

A VA examination was conducted in October 2014 as to cervical spine.  The examiner noted left and right upper extremity cervical radiculopathy secondary to large broad based disc extrusion with caudal migration at C6-7.  The Veteran reported worsened cervical spine condition and worsened numbness in his hands.  He stated that holding or squeezing items in his left hand causes pain and stiffness in his neck.  The examiner found mild right upper extremity radiculopathy and moderate left upper extremity radiculopathy; upper and middle radicular groups were involved.  As to paresthesias and/or dysesthesias, the examiner found moderate in the right upper extremity and severe in the left upper extremity.  As to numbness, the examiner found moderate in the right upper extremity and severe in the left upper extremity.  The examiner specified that the Veteran is diagnosed with radiculopathy of the bilateral upper extremities.  The examiner stated that bilateral upper extremity cervical radiculopathy is secondary to the service-connected cervical spine disability, and is a natural progression of the service-connected cervical spine disability.

A November 2014 VA treatment note reflects neck pain with bilateral upper extremity radiculopathy, stemming from service.

Giving most probative weight to the October 2014 VA examiner's opinion that the Veteran suffers from bilateral upper extremity radiculopathy caused as a natural progression of his service-connected cervical spine disability, the Board finds the evidence in equipoise; when the evidence is in equipoise, the Veteran prevails on the claim.

The preponderance of the evidence is for the Veteran's claim for bilateral upper extremity radiculopathy, claimed as numbness, and the doctrine of reasonable doubt is applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.





ORDER

Service connection for right upper extremity radiculopathy claimed as right hand numbness is granted.

Service connection for left upper extremity radiculopathy claimed as left hand numbness is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


